Sherwood, P. J.
The issue raised by the alternative writ, the return of the respondent and the reply thereto is this : Whether section 1 of an. act entitled “ Assessment and collection of the revenue,” approved April 15, 1889 ( See laws of that year, p. 16), entitled relator to the relief he seeks through this proceeding by mandamus. That section is as follows: ‘ ‘ There is hereby appropriated out of the state treasury, chargeable to the state revenue fund, for the purpose of paying the cost of assessing and collecting the revenue for the years 1889 and 1890, including contingent *402expenses of tbe state board of equalization, tbe sum of three hundred thousand dollars ($300,000).”
The services for which relator claims compensation, as a former member of the State Board of Equalization, were rendered in the years 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885 and 1886.
There is no doubt that relator is legally entitled to pay for those services in those years. This point as to compensation for such services was ruled in relator’s favor in State ex rel. McGrath v. Walker, 97 Mo. 162; but the trouble in the present instance is that the appropriation mentioned does not apply to those years but to the subsequent years of 1889 and 1890.
This being the case, we must deny the peremptory writ.
All concur.